The indictment, charged the property stolen by the defendant as a steer, and the proof showed that it was a bull. The Jury found a special verdict to this effect and asked the opinion of the Court, etc. Thereupon his Honor adjudged that defendant was not guilty, from which the Solicitor for the State appealed.
Among our domestic animals, such as horses, cattle, sheep and hogs, castrated males are known and called, geldings, steers, wethers and barrows; and those not castrated, stallions, bulls, rams and boars; and the question in this case, is this, can a defendant, indicted for stealing one of these animals by the name by which he is called when castrated, be convicted, when on the trial it turns out that the animal stolen was not castrated, and in that condition was known and called by a different name? As in our case, the defendant being charged in the indictment with stealing a steer, and on the trial, it appeared that the animal stolen was a bull.
The law in such a case, is too well settled, to require the citation of any authorities.
There is no error.
Per curiam.
Judgment affirmed.
(540)